Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 filed 11/3/20 are pending. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-11, drawn to an isolated polypeptide having a DNA polymerase activity comprising an 5amino acid sequence having at least 95% sequence identity SEQ ID NO: 1, wherein the amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1 comprises one or more amino acid substitutions relative to a position of SEQ ID NO: 2 selected from the group consisting of Y30A/C/G/V, 142E/L, D44T, E46W, C48G, G62A/E/T, G64A, W127L/S/R/V/G/C/P/Q/A/E, G146K/L, 10T162C/R/V, V164Q/R/T, 1172A, 1178A, S198F/L/Q/W/Y/V, L206S, F2091/R/T/V, A218R, Q221 F/M/R/W/G/L/E/Y/K, F222L/M/Q/T, H223L, N224K/R/T, Y225T, V226T, H227E/G/A/Q/T, F233E/T/W/P/S, Y234R, K235S/Q/N/F/W/P, M236K, G237A, D241W/H, D243P, D263Q/W/L, 1264Y, Y265E, M266V/W, R268E, E2691, V270A/S, G278V/E/M/R/L/P, E283G, L284R/Y, P285L/C/Q/R/S/T, M289P, 15R290V/C, A292S/L/T, S293G/Q/R/T/M/W/A, S294Y/T/R/M/L/K/G/F/E, 1295A/L, A296M, F297M/T/L, N298K/L/R/W/G, E311 N/K/H, E312R/L/K, Y314W, Y338L, V350R/L/M, C359T, S360A/F, L361A/M/F, Y367F, S369G/F/Y/K/A, Q370A, M371L, A372G/L, Y373T/R/A, K374H/P/N/F/G/W, F376L/V, K380R, V382L/l, R388P/S, P390L/V, E396N/F, Y398A/P, L399G, 1400P/M/L, E4011, F404L, 20F406K/Y, K410V, H411P, Y414P/R/l/Q/S/T/K/G, A415P, L416W, D417E, 1418Q/H, S430P, P431G, 1432F, G438R/L/P/Q/C, D448L, K456R, L458P/R, K462G, T464P, N468G, V469E/R/S/T/Y, V470L/l/M/Q/H/A/F, L471 C/E/H/K/Q/R/S/V/Y, V474G, E475D/F/G/H/L/N/Q/S/T/V, Y476L, E477G, F478Y/H, W479K, K481L, H482T/G/D/R/W, F483G/N/Q/S/T, E502P/A, G505C/R, L506T/G/C, 1508M/P, 25S510P/F/L, Y514W, K518W, F521M/L, K522R/Q, P523Y/T/K/G/E/R/M/L/Q/A, Y524A/F/W, V525M, D526Q/E, H527F/M/L/R, F528Q/L/Y, K530T/G/F/E/W/Y/R/Q, M531 R/L/A, V533A, E534R, N535Y, K537L/E, L538R/Q/K/A, K541  classified in US Class 435, US Subclass 194 [Cooperative Patent Classification (CPC) C12N 9/1252].  
	Group II, Claims 12, drawn to a method for sequencing a nucleic acid sample with the aid of an alpha- 25hemolysin nanopore in a membrane adjacent to a sensing electrode, the method comprising: a. providing tagged nucleotides into a reaction chamber comprising said nanopore, wherein an individual tagged nucleotide of said tagged nucleotides contains a tag coupled to a nucleotide, which 30tag is detectable with the aid of said nanopore; b. carrying out a polymerization reaction with the aid of a single isolated polypeptide according to claim 1, said isolated polypeptide-being coupled to the nanopore, thereby incorporating an individual tagged nucleotide of said tagged nucleotides into a growing strand complementary to a single stranded nucleic acid molecule from said nucleic acid sample; and 5c. detecting, with the aid of said nanopore, a tag associated with said individual tagged nucleotide during incorporation of said individual tagged nucleotide, wherein said tag is detected with the aid of said nanopore while said nucleotide is associated with said variant polymerase., classified in [Cooperative Patent Classification (CPC) C12Q1/6869].  
Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the 
The method of invention I is related to the product of invention II and the composition of invention, in part, as a product and process of using.  The inventions are distinct because the product can also be used for making an antibody.
Species Election
	This application contains claims directed to the following patentably distinct species encompassed by claims 1 & 5 – for example, which includes SEQ ID NO: 1 (sequence) and variants (species) as noted above. The species are independent or distinct because each of the variants have distinct structure and level of activity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single Group from Groups I or II, a single disclosed species or a single group/set/combination (as in claims 1 or 5, for example, a single sequence) of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. A single species may comprise: 
For example, a single species or construct may comprise: SEQ ID NO: 1 + variant at a single position. Each of the single variant construct comprising a single sequence and a single mutant, are structurally and functionally distinct. Searching for one variant does not lead to the art for the other variants.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Searching for a designated variant (or elected variant) will not yield information regarding the other variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, 
6.	Applicants are required to elect a single species for prosecution on the merits.
As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

 must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise 
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is 571-272-0940.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 8.00am-5.00pm EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652
Recombinant Enzymes, 02A65 Remsen Bld.
Telephone: (571) 272-0940, Fax: (571) 273-0940